Epes, J.,
concurring.
I concur in the conclusions reached in this case. But I base my concurrence in sustaining the court in rejecting the plea setting up the dissolution of the corporation upon these facts: (1) The plea does not allege that its corporate existence had been extinguished for all purposes, or for the purpose of suing *596and being sued; and, (2) upon examination of the statute laws of Delaware, I find that the existence of a dissolved corporation is thereby continued for three years from the date of the order of dissolution thereof, for the purpose of suing and being sued. Revised Code of Delaware, section 1954.
The Virginia statute continuing the existence of a dissolved corporation for three years, for the purpose of suing and being sued, applies only to corporations created under the laws of Virginia, and cannot ex proprio vigore operate to continue the existence of a corporation created under the laws of Delaware, after its corporate existence has been terminated by the laws of Delaware, even though it has applied for and obtained authority to- do business in Virginia; that is, in common parlance, become domesticated in Virginia.
It seems to- me that to presume that the statute laws of all other States are the same as those of Virginia, is a very violent presumption, especially so where, as in the case of the law relating to corporations, it is a matter of. common knowledge among the legal profession that there is much difference in the statute laws of the several States relating to the subject in question.